Citation Nr: 1242427	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-38 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine with spondylosis (low back disability).

2.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has low back disability that is etiologically related to active duty service.  


CONCLUSION OF LAW

Low back disability was incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for low back disability because it is related to service.  Specifically, the Veteran asserts that his low back disability resulted from an in-service fall when he was playing basketball and fell, hitting his back.

Service treatment records reflect that the Veteran was seen in December 1966 and February 1967 for back pain. 

Of record is a September 2009 VA examination in which degenerative disc change at L3-L4, L4-L5, and L5-S1 with associated spondylosis was diagnosed.  The VA examiner opined that the current back condition was most likely caused by or a result of treatment for back pain and injury while in the military.  The VA examiner stated that the Veteran had injuries to his lower spine while in the military and injuries and trauma increase the occurrence of arthritic changes to the joint and spine. 

This evidence confirms the Veteran currently has a low back disability and provides a positive etiological opinion linking the disability to his active service.

The Board notes that the RO denied entitlement to service connection for low back disability because there was no documented in-service trauma to the back or chronic back disability in service records.  

The Board notes that the Veteran is competent to state when he first noticed a low back disability.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds no reason to question the credibility of his assertions. 

The Board also observes that the United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

As discussed above, the Veteran is competent to report when his symptoms started and generally how long they have lasted.  Moreover, the Board has found the Veteran to be a credible historian and accepts his contentions.  Accordingly, the Board concludes that the Veteran's low back disability is etiologically related to his active service.  Accordingly, service connection for low back disability is warranted.


ORDER

Entitlement to service connection for low back disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for psychiatric disability, claimed as PTSD, is decided. 

While the Veteran filed a claim for service connection for PTSD, VA treatment records show diagnoses of anxiety and major depressive disorder (MDD).  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a psychiatric disability other than PTSD, the issue of entitlement to service connection for a psychiatric disability, other than PTSD, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a psychiatric disability other than PTSD.  Therefore, the issue must be remanded.

Moreover, the Veteran was afforded a VA examination for PTSD in September 2009; however, the VA examiner did not provide an etiological opinion for the PTSD diagnosed.  Therefore, an etiological opinion should be sought on remand.

To that end, given that some of the Veteran's claimed stressors include those related to the brief time that he has service in the Republic of Vietnam during the Vietnam War era, recent changes in the laws regarding the claimed stressors as they relate to a diagnosis of PTSD may be relevant to this case.   A stressor related to fear of hostile military or terrorist activity need not be verified in the absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.304(f)(3).  Service connection may be granted if a VA psychologist or psychiatrist or contract equivalent confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send a letter to the Veteran providing all required notice in regard to the issue of entitlement to service connection for psychiatric disability, claimed as PTSD.

2.  The RO or the AMC should undertake appropriate development of the issue of entitlement to service connection for psychiatric disability, in addition to PTSD, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).

3.  Then, the Veteran should be afforded VA examination(s) by a physician(s) with sufficient expertise to determine the nature and etiology of the claimed psychiatric disability(s).  The claims folders must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner(s) should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to each psychiatric disability present at any time during the pendency of this claim that the disabilities originated during the period of active service or are otherwise etiologically related to active service.  If PTSD is diagnosed, the examiner should note the claimed stressor that serves as the basis for the diagnosis and provide an opinion as to whether it is as likely as not that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

A complete rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


